ON MOTION FOR REHEARING
PER CURIAM.
We grant rehearing to the extent that the questions previously certified as expressed by this Court in the Board of Trustees of the Internal Improvement Fund v. Mobil Oil Corp., 455 So.2d 412 (Fla. 2d DCA 1984), and Coastal Petroleum Co. v. American Cyanamid Co., 454 So.2d 6 (Fla. 2d DCA 1984), decisions are the same questions of great public importance involved in the instant case. Therefore, we again certify the following questions to the Supreme Court of Florida as questions of great public importance:
1. DO THE 1883 SWAMP AND OVERFLOW LANDS DEEDS ISSUED BY THE TRUSTEES INCLUDE SOVEREIGNTY LANDS BELOW THE ORDINARY HIGH-WATER MARK OF NAVIGABLE RIVERS?
2. DOES THE DOCTRINE OF LEGAL ESTOPPEL OR ESTOPPEL BY DEED APPLY TO 1883 SWAMP AND OVERFLOWED DEEDS BARRING THE TRUSTEES’ ASSERTION OF TITLE TO SOVEREIGNTY LANDS?
3. DOES THE MARKETABLE RECORD TITLE ACT, CHAPTER 712, FLORIDA STATUTES, OPERATE TO DIVEST THE TRUSTEES OF TITLE TO SOVEREIGNTY LANDS BELOW THE ORDINARY HIGH-WATER MARK OF NAVIGABLE RIVERS?
OTT, A.C.J., and DANAHY, J., concur.
CAMPBELL, J., assigned to this motion because of the death of HOBSON, J., concurs.